Citation Nr: 1430727	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-49 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for costochondritis.

2.  Entitlement to a compensable rating for patellofemoral syndrome of the right knee.

3.  Entitlement to a compensable rating for patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Erdheim, Rachel

INTRODUCTION

The Veteran served on active duty from August 2002 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that granted noncompensable service connection for costochondritis and right and left knee disabilities.  In April 2013, the RO granted a separate 10 percent rating for instability of the right knee, effective March 12, 2013.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's costochondritis has been manifested by continuous mild to moderate chest wall pain made worse on exertion.

2.  Throughout the appeal period, the Veteran's right knee disability has been manifested by flexion limited to no less than 135 degrees and normal extension.  There is no evidence of arthritis, subluxation, ankylosis, dislocated cartilage or impairment of the tibia or fibula.

3.  Since March 12, 2013, the Veteran has experienced no more than mild right knee instability.

4.  Throughout the appeal period, the Veteran's left knee disability has been manifested by flexion limited to no less than 100 degrees and normal extension.  There was no evidence of arthritis, subluxation, instability, ankylosis, dislocated cartilage or impairment of the tibia or fibula.





CONCLUSIONS OF LAW

1.  The criteria for an increased 10 percent rating for costochondritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.73, Diagnostic Code 5321 (2013).

2.  The criteria for a compensable rating for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5019, 5260, 5261 (2013).

3.  The criteria for a rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5257 (2013).

4.  The criteria for a compensable rating for patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5010, 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The issue on appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for his costochondritis and disabilities of the right and left knees.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The RO has obtained VA treatment records and afforded the Veteran VA examinations.  Taken together, the examinations are adequate; they were conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, and performed a thorough examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As this is a virtual claim, the Board has reviewed the Veteran's Virtual VA and VBMS records.

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield, Dingess, supra.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Costochondritis

The Veteran contends that he experiences daily pain in the sternum area of the chest and that on exertion, he doubles over in pain.

The Veteran's costochondritis is currently evaluated as noncompensable by analogy under Diagnostic Code 5399-5321.  38 C.F.R. § 4.73.  Costochondritis is not specifically listed in the rating schedule.  An unlisted condition may be rated under the Diagnostic Code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  When a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27. 

The most closely analogous Diagnostic Code is Diagnostic Code 5321, which addresses muscle injuries to Group XXI muscles of respiration: Thoracic muscle group.  A noncompensable evaluation is warranted for a slight disability.  A 10 percent evaluation is warranted for a moderate disability.  A 20 percent evaluation is warranted for a severe or moderately severe disability.  38 C.F.R. § 4.73. 

38 C.F.R. § 4.56 provides guidance for the evaluation of muscle disabilities as slight, moderate, moderately severe, or severe.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2013).  Slight disability of muscles results from a simple wound of muscle without debridement or infection.  38 C.F.R. § 4.56(d)(1) (2013).  Moderate disability of the muscles results from through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2) (2013).  Moderately severe disability of muscles results from through and through or deep penetrating wound with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  It requires indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  Severe disability of the muscles results from through and through or deep penetrating wound with extensive debridement, prolonged infection, sloughing of soft parts, and intermuscular scarring and binding. It requires ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4).

Turning to the evidence of record, on December 2008 VA examination, the Veteran reported having recurring bilateral parasternal chest wall pain for six years.  There was no current treatment.  On physical examination there was a slight tenderness to palpation on the right and left parasternal areas.  Chest x-ray was normal.  The diagnosis was costochondritis.

On March 2013 VA examination, the examiner noted a 2002 chest x-ray of the sternum that mentioned the possibility that the sternum had incurred a prior fracture.  The Veteran stated that his chest was painful on running or any exertion.  The muscle group affected was identified as the muscles of the shoulder girdle, the pectoralis major, latissimus dorsi and teres major, pectoralis minor, and rhomboid.  The function affected was depression of the arm from vertical overhead to hanging at the side, downward rotation of the scapula, forward and backward swing of the arm.  Muscle strength testing was 5/5 on shoulder abduction.  The examiner commented that none of the muscle groups listed were actually involved as the trauma was to the sternum and nearby tissues, therefore the pectoralis minor near the sternum was the area involved.  The trauma to this area resulted in chronic local pain.  On physical examination, there was significant tenderness over the sternum and surrounding costochondral joints.  His disability precluded him from doing heavy lifting, or lifting over 20 pounds.  A chest x-ray was normal.  The Veteran's disability was described as mild to moderate.

An April 2013 private treatment record reflects that the Veteran had chest pain that occurred intermittently, usually worse with heavy lifting or with rapid movement of the rib cage.  Physical examination showed palpable tenderness along the parasternal region, especially along the intercostal spaces of the mid-sternum.  The diagnosis was chest pain highly suggestive of costochondritis.

The Veteran has costochondritis manifested by persistent, daily chest wall pain and tenderness that is aggravated by movement.  The disability results in functional limitation, heavy lifting.  The Veteran's costochondritis best meets the criteria for a moderate muscle disability as defined by 38 C.F.R. § 4.56(d)(2).  For, the record shows consistent complaints of one or more cardinal signs and symptoms, that of fatigue-pain, affecting the particular functions controlled by the injured muscle.  Unlike the criteria for a slight muscle disability, the Veteran's costochondritis has not appeared to heal with good functional results.  On both VA examinations, there has been tenderness to palpation of the affected muscle group, and the Veteran stated that he experiences ongoing pain on any exertion.  Therefore, a 10 percent rating for a moderate muscle disability under DC 5321 has been met.  The Board finds that a 10 percent rating is warranted throughout the appeal period because review of the evidence does not demonstrate a worsening of his symptoms at a specific time, rather, his symptoms have remained consistent since the filing of the claim.   

However, the Veteran is not shown to have symptoms analogous to a severe, or moderately-severe disability of the muscles of respiration.  Significantly, on both VA examinations, it was noted that his muscle strength was normal.  He did not have bone, joint, or nerve damage.  The Veteran was able to function independently and perform activities of daily living.  For these reasons, the Board finds that the overall disability picture for the Veteran's costochondritis most closely approximates a 10 percent rating under the applicable criteria, but no higher.  38 C.F.R. § 4.7.  

Knee Disabilities

The Veteran contends that his right and left knee disabilities cause intermittent, chronic pain.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45; Johnson v. Brown, 9 Vet. App. 7 (1996). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1. 

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

The Veteran's right and left knee disabilities have each been rated under Diagnostic Codes 5099-5019.  As explained above, DC 5099 refers to an unlisted knee disability.  DC 5019 refers to bursitis.  Other applicable codes include DC 5620, which pertains to limitation of flexion of the leg, DC 5261, which pertain to limitation of extension of the leg, and DC 5257, which pertains to subluxation and instability.  38 C.F.R. § 4.71a , DCs 5260, 5261, 5257. 

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2013).  Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Turning to the evidence of record, on December 2008 VA examination, the Veteran reported recurring bilateral knee pain.  He could function and perform his daily activities.  The pain did not prevent employment.  He treated the pain with personal physical therapy and pain medication as needed.  There was no claim of weakness, fatigability, decreased endurance, incoordination, or flare ups.  On physical examination, there was no tenderness to palpation, and no swelling, deformity or instability.  Range of motion of the right knee was from 140-0, and 100-0 for the left knee.  There was no pain, weakness, fatigability, decreased endurance, or incoordination found on repetitive movement.  X-rays were normal.  The diagnosis was recurring bilateral knee pain.

On March 2013 VA examination, the Veteran reported knee pain that was at least a minor chronic problem.  The pain was worse when climbing or going down stairs, or when doing a lot of walking.  Muscle strength testing was 5/5 in both knees.  Range of motion testing on for the right knee was 135-0, and 135-0 on the left side.  There was no indication of pain on repetitive testing.  There was no additional limitation on repetitive testing.  There was evidence of tenderness or pain on palpation for both knees.  Stability testing was normal for both knees, but for 1+ on the right on medial-lateral instability testing.  X-ray of the knees was normal.  It was noted that the Veteran should accept a job that required a lot of walking up or down stairs. The diagnosis was repetitive use, overexertion injury, and strenuous movement injuries, knees.

An April 2013 private treatment record reflects intermittent knee pain.  Physical examination lead to the diagnosis of patellofemoral syndrome of the knees without crepitus or laxity of the knees.

The Board has determined that the Veteran is not entitled to a compensable rating for either the right or left knees under either DC 5260 or 5261, based upon an analysis of the recorded ranges of motion.  Because he does not meet the criteria for a compensable rating for flexion and extension, separate compensable ratings for limitation of flexion and extension are not warranted.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

Next, a higher or separate rating under DC 5257 is not warranted.  Physical examination of the left knee has consistently demonstrated intact ligaments without evidence of instability and no signs of subluxation.  Prior to the March 2013 VA examination, there was no evidence of instability or subluxation of the right knee.  On March 2013 VA examination, there was 1+, or mild, instability of the right knee on one ligamental examination, and intact ligaments on the remaining two ligamental examinations.  Therefore, the already assigned 10 percent rating for right knee instability from March 12, 2013 is appropriate in this case, but no higher.  

DC 5003 to DC 5010 also do not offer a higher rating in this case, as x-rays of the knees have not shown evidence of arthritis.

The Board has also taken into consideration whether a compensable rating is warranted under 38 C.F.R. § 4.59 for painful joints.  However, "actually painful" knee joints was not shown on range of motion testing at either VA examination or in the private medical evidence on physical examination, or on repetitive testing.  Therefore, the Board finds that the clinical medical evidence does not demonstrate painful joints such that a compensable rating would be warranted in this case.

The Veteran contends that his right and left knee disabilities flare up when completing certain activities, such as going up and down stairs and prolonged walking.  However, even when the Veteran does experience flare-ups of his right and left knee disabilities, the Board finds it unlikely, and there is no medical evidence which suggests that, on repetitive use, the right or left knee would be so restricted by pain or other factors to be limited in flexion or extension such that a compensable rating and/or a separate rating would be warranted at any time during the appeal period.  The evidence of record has demonstrated flexion and extension from 0 to at least 100 degrees, even with repetitive movement.  Significantly, the Veteran has not reported more severe limitation of motion as to warrant higher ratings under the rating criteria.  Thus, even considering the effects of pain on use, the Board finds that the evidence is against a finding that any further limitation due to pain results in the right or left knee being limited to a sufficient extent to warrant a compensable rating or any separate rating.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).

III.  Other Considerations

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has not stated, and the evidence does not suggest, that the Veteran is unemployable due to his service-connected costochondritis or right and left knee disabilities.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected costochondritis and left and right knee disabilities with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms expressed by the Veteran are contemplated by the applicable rating criteria, namely pain of the chest muscles, pain in the knees when walking up and downstairs and on prolonged walking, and instability of the right knee.  The competent medical evidence of record shows that the Veteran's costochondritis is mild to moderate in degree, that he has mild right knee instability, and that he has noncompensable limitation of motion of the knees.  There are higher ratings available under the diagnostic code for the muscle group of the chest and for the right and left knees, but the Veteran's disabilities are not productive of the manifestations that would warrant the higher ratings.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that a higher 10 percent rating for costochondritis is warranted throughout the appeal period.  However, a higher rating for the right or left knee disability is not warranted at any time during the appeal period.  Because the preponderance of the evidence is against those claims, they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased 10 percent rating for costochondritis is granted.

A compensable rating for patellofemoral syndrome of the right knee is denied.

A compensable rating for patellofemoral syndrome of the left knee is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


